                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

WILLIAMS GORDON GIES,                          §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §          Civil Action No. 3:18-cv-2700-L
                                               §
COMMISSIONER, SOCIAL SECURITY                  §
ADMINISTRATION,                                §
                                               §
         Defendant.                            §

                                           ORDER

       This social security appeal was referred to United States Magistrate Judge Irma Ramirez,

who entered the Finding, Conclusions, and Recommendations of the United States Magistrate

Judge (“Report”) (Doc. 17) on March 3, 2020, recommending that the court reverse the

Commissioner’s decision and remand this action for further proceedings. No objections to the

Report were filed.

       After reviewing the pleadings, briefs, file, record in this case, and Report, the court

determines that the magistrate judge’s findings and conclusions are correct, and accepts them as

those of the court. Accordingly, the Commissioner’s decision is reversed, and this action is

remanded for further proceedings consistent with the magistrate judge’s Report.

       It is so ordered this 18th day of March, 2020.


                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Solo Page
